Citation Nr: 0324940	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for multiple 
lipomatosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1954 to March 1956.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2001 
decision of the San Juan, Puerto Rico Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a rating in 
excess of 10 percent for multiple lipomatosis.  In March 2002 
the veteran testified at a hearing before a decision review 
officer at the San Juan RO.  


REMAND

During his March 2002 hearing at the RO, the veteran 
testified that his skin disorder has worsened and that his 10 
percent rating should be increased.  He last underwent a VA 
skin examination in April 2002.  Regulations governing 
ratings of skin disorders were revised effective August 30, 
2002.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed but before the administrative or 
judicial appeal process is concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of VA 
(Secretary) to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  (However, ratings 
based on the revised regulations may not be assigned prior to 
the effective date of the regulations.)  While the VA has 
notified the veteran of some of the rating criteria changes 
by an October 2002 Supplemental Statement of the Case (SSOC), 
he has not been notified  of changes in the criteria for 
rating dermatitis or eczema, conditions that may be analogous 
to his service-connected skin disorder.  Furthermore, he has 
not been examined in light of the revised criteria.  Thus, a 
VA examination to specifically address the new criteria for 
rating skin disorders is indicated.  

Consequently, the case is REMANDED to the RO for the 
following:

1.	The RO should ascertain whether the veteran 
received any treatment for multiple 
lipomatosis since August 2002 and obtain 
complete records of any such treatment.  

2.	The RO should arrange for the veteran to be 
afforded a VA skin examination to determine 
the current severity of his multiple 
lipomatosis.  The examiner should have the 
veteran's claims file and copies of the 
previous and the revised criteria for 
rating skin disorders available for review.  
The clinical findings reported must address 
both sets of criteria.  Specific medical 
findings should include what percentage of 
the body or exposed areas is involved. The 
therapy used and its duration should be 
identified.  

3.	The RO should then review the claim in 
light of all evidence added to the record 
since the October 2002 statement of the 
case.  The review must encompass 
consideration of both the old and (from 
August 30, 2002) the new criteria for 
rating skin disorders.  If the claim 
remains denied, the veteran and his 
representative should be issued an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  

	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

